Name: 1999/699/EC: Commission Decision of 13 October 1999 amending Decision 92/469/EEC authorising methods for grading pig carcases in Denmark (notified under document number C(1999) 3279) (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agri-foodstuffs;  animal product;  Europe;  documentation
 Date Published: 1999-10-27

 Avis juridique important|31999D06991999/699/EC: Commission Decision of 13 October 1999 amending Decision 92/469/EEC authorising methods for grading pig carcases in Denmark (notified under document number C(1999) 3279) (Only the Danish text is authentic) Official Journal L 276 , 27/10/1999 P. 0012 - 0013COMMISSION DECISIONof 13 October 1999amending Decision 92/469/EEC authorising methods for grading pig carcases in Denmark(notified under document number C(1999) 3279)(Only the Danish text is authentic)(1999/699/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases(1), as last amended by Regulation (EC) No 3513/93(2), and in particular Article 5(2) thereof,(1) Whereas the Commission, by Decision 92/469/EEC(3), as last amended by Decision 98/283/EC(4), has authorised different methods for grading pig carcases in Denmark;(2) Whereas the Danish Government has requested the Commission to authorise the use of new formulae for calculating the lean meat content of dehided carcases under the existing grading methods "KC" and "FOM/MK"; whereas the information required pursuant to Article 3 of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases(5) as amended by Regulation (EC) No 3127/94(6) has been submitted; whereas evaluation of the request has shown the conditions for authorising the new formulae to be fulfilled;(3) Whereas Decision 92/469/EEC should be amended accordingly;(4) Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS DECISION:Article 1Decision 92/469/EEC is hereby amended as follows:1. Article 2 is replaced by the following text: "Article 2Notwithstanding the standard presentation referred to in Article 2 of Regulation (EEC) No 3220/84, pig carcases may be dehided before being weighed and graded, whereby the forecast are cut just above the os carpi accessorium and the hindfeet just below the calcaneum. Dehided carcases have to be graded by the apparatus KC or the apparatus FOM/MK, using the special formulae provided for in Parts 1 and 2 of the Annex. The warm carcase weight (excluding flat fat, kidneys and diaphragm) of those carcases is calculated according to the following formula:warm carcases weight = 5,83 + 1,037 Ã  weight of the dehided carcase".2. Part 1 of the Annex is amended as follows:The formula under point 3(b) is replaced by the following: ">REFERENCE TO A GRAPHIC>".3. Part 2 of the Annex is amended as follows:The formula under point 3(b) is replaced by the following: ">REFERENCE TO A GRAPHIC>".Article 2This Decision is addressed to the Kingdom of Denmark.Done at Brussels, 13 October 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 301, 20.11.1984, p. 1.(2) OJ L 320, 22.12.1993, p. 5.(3) OJ L 265, 11.9.1992, p. 39.(4) OJ L 128, 30.4.1998, p. 68.(5) OJ L 285, 25.10.1985, p. 39.(6) OJ L 330, 21.12.1994, p. 43.